DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 8/20/2021 have been fully considered but they are not persuasive in regards to the double patenting rejection.  Applicant presents no specific arguments regarding the double patenting rejection. The Examiner has updated the double patenting rejection below addressing the claims amendments.
The prior art rejection has been withdrawn based on the amendments to the claims.  The case will be in condition for allowance upon filing of a terminal disclaimer to overcome the double patenting rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 31-36 and 38-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,880,616 in view of Bordner-Babayigit et al., herein referred to as Bordner (U.S. Patent No. 9,037,699).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the ‘616 Patent and Bordner.
Referring to claim 31 of the instant application, see claim 19 of the ‘616 Patent, wherein claim 19 of the ‘616 Patent fails to teach subjective feedback data received from at least one or more users that are using the at least one content consumption device (the Examiner notes that claim 1 of the ‘616 Patent teaches passengers on a transport craft).
Bordner discloses subjective feedback data received from at least one or more users at a content consumption device (see Figure 10 and Column 12, Lines 21-34 for collecting user satisfaction feedback which is used to correlating quality of service with QoE).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the ‘616 Patent using the subjective feedback of Bordner for the purpose of statistically determining the average network speed in a communication network (see Column 2, Lines 16-17 of Bordner).

Referring to claim 32 of the instant application, see claims 19 of the ‘616 Patent.

Referring to claim 49 of the instant application, see the rejection of claim 19 of the ‘616 Patent.
Referring to claims 50-56 of the instant application, see claims 19-25 of the ‘616 Patent.
Referring to claims 57 of the instant application, see the rejection of claim 27 of the ‘616 Patent.
Referring to claims 58-60 of the instant application, see claims 27-29 of the ‘616 Patent.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 9, 2021